869 F.2d 593Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Andrea CLUNE, Plaintiff-Appellant,v.George SCHULTZ, Secretary United States Department of State;Harold Banks, Hearing Examiner, EEOC;  Foreign ServiceAgency for International Development;  Alan Wood, Directorof Agency for International Development, Defendants- Appellees.
No. 88-2132.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 17, 1989.Decided:  Feb. 6, 1989.

Andrea Clune, appellant pro se.
Paula Pugh Newett (Office of the U.S. Attorney), Stephanie Garner Thompson (EEOC), for appellees.
Before DONALD RUSSELL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Andrea Clune appeals from the district court's judgment denying her relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Secs. 2000e et seq.    Upon consideration of the record presently before the Court and the informal briefs, we are unable to find any basis for concluding that the district court was clearly erroneous in its finding of fact or that it erred in its application of the law to those facts.


2
Accordingly, we affirm the judgment below on the reasoning of the district court.  Clune v. Schultz, C/A No. 87-298 (E.D.Va. June 13, 1988).  We dispense with oral argument since the record and the briefs filed with this Court indicate that oral argument would not significantly aid the decisional process.  We deny the motion filed by Anne Neamon, National Coordinator of Citizens for God and Country, to argue the case as amicus curiae.  We also deny the motion filed by Clune for the Court to order Ms. Neamon to return three documents.


3
AFFIRMED.